Exhibit 10.23

AIRCRAFT LEASE AGREEMENT

 

THIS AIRCRAFT LEASE AGREEMENT ("Agreement") is entered into as of the 23rd day
of December, 2013 ("Effective Date"), by and between FalconAgain Inc., a
corporation organized and existing under the laws of Delaware ("Lessor") and
Clear Channel Broadcasting, Inc., a corporation organized and existing under the
laws of Nevada ("Lessee"). 

 

WITNESSETH:

 

WHEREAS, Lessor is the rightful owner of the Aircraft as more specifically
described below;

                                                                                                                                         
 

WHEREAS, Lessee desires to lease such aircraft from Lessor, and Lessor is
willing to lease such aircraft to Lessee on the terms and conditions contained
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

 

1.                  Dry Lease of Aircraft. 

 

Lessor hereby leases to Lessee, and Lessee leases from Lessor on an exclusive
basis, subject to the terms and conditions of this Agreement, one (1) Dassault
Falcon 900EX aircraft which consists of an airframe bearing Manufacturer's
Serial No. 99 and FAA registration number N5VJ, together with its three (3)
installed Garrett TFE-731-60-1C engines bearing manufacturer's serial numbers
P-112407, P-112411 and P-112412, its installed avionics and parts and all
original and complete logbooks, documents and records related thereto
(collectively referred as the "Aircraft"). 

 

2.                  Term. 

 

The term of this Agreement shall commence on the Delivery Date and shall
continue until November 15th, 2017 ("Term") except as may be terminated in
accordance with Section 10.

 

3.                  Rental; Taxes. 

 

(a)                Lessee shall pay to Lessor a one-time rent payment in a
mutually agreed upon amount ("Rent") at a mutually agreed upon time after the
Delivery Date. In the event the Lease is terminated by either party for any
reason prior to the expiration of the Term, Lessor shall refund to Lessee
pre-paid Rent on a pro-rated basis based on the actual number of calendar days
remaining in the Term from and after the effective date of termination. Rent,
which does not include the taxes or fees described in Section 3(b), below, shall
be paid by Lessee to Lessor in immediately available U.S. funds to an account to
be specified by Lessor.

 

(b)               In addition to the Rent, Lessee shall timely pay the amount of
any sales, use, retailer, withholding, VAT, duties, fees or other taxes or fees
which may be assessed or levied by any taxing jurisdiction (whether foreign or
domestic) directly as a result of the leasing or operation of the Aircraft by
Lessee or the payment of any Rent hereunder by Lessee ("Tax" or "Taxes"). Lessor
shall be responsible for any and all Taxes related to the operation or ownership
of the Aircraft prior to the Delivery Date. Lessee shall be responsible for the
timely payment of any Taxes levied by any taxing jurisdiction solely due to
Lessee’s operation of the Aircraft outside the State of New Jersey during the
Term and that Lessor would not have otherwise been subject to absent Lessee's
operation of the Aircraft. Notwithstanding anything to the contrary herein, in
no event shall either Lessee or Lessor be responsible to the other for any Taxes
based on the income of the other party nor

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

shall Lessee be responsible for (1) any governmental fines or penalties which
are imposed directly as a result of the willful misconduct or negligence of
Lessor, or (2) any fines or penalties which arose or arise prior to or following
the Term, respectively. Lessee shall have the right to contest in good faith by
appropriate proceedings any Taxes for which it is liable and shall not be
obligated to pay such Taxes pending the final outcome of such contest, provided
such contest and non-payment is not reasonably likely to result in a forfeiture
of the Aircraft. The obligations of this Section 3(b) shall survive the
expiration or other termination of this Agreement. In the event the Lease is
terminated by either party for any reason prior to the expiration of the Term,
Lessor shall refund to Lessee such portion of the Taxes paid by Lessee as relate
to the portion of the Rent that is refunded.

 

4.                  Delivery; Condition of Aircraft. 

 

(a)                Lessor shall deliver the Aircraft to Lessee at Igor I
Sikorsky Memorial Airport (KBDR) in Bridgeport, CT on a date that is mutually
agreeable to the parties ("Delivery Date"). 

 

(b)               Lessor shall deliver the Aircraft to Lessee on the Delivery
Date in the following condition:

 

(i)                  current on and in compliance with manufacturer's
recommended inspection and maintenance program, with all calendar and hourly
inspections that must be completed on or before the Delivery Date completed
without deferment or extension;

 

(ii)                operational and in an airworthy condition with a current and
valid FAA Standard Airworthiness Certificate and registered on the FAA Civil
Aircraft Registry;

 

(iii)               with all systems functioning normally in accordance with
manufacturer's specifications and in compliance with all applicable FAA
Airworthiness Directives and all applicable manufacturer mandatory service
bulletins with compliance dates on or prior to the Delivery Date;

 

(iv)              the engines shall be enrolled on Honeywell MSP Gold service
program and the APU shall be enrolled on Honeywell MSP service program
(collectively, "MSP"), which shall be fully paid through the Delivery Date; and

 

(v)                all Aircraft logbooks shall be legible, complete, continuous
in the English language and shall comply in all respects with applicable FARs.

 

(c)                Upon delivery of the Aircraft in accordance with the terms of
this Agreement, Lessee will execute and deliver the Delivery and Acceptance
Certificate in the form attached hereto as Exhibit A.

 

5.                  Operations. 

 

(a)                During the Term, Lessee shall be solely and exclusively
responsible for the use, operation and control of the Aircraft and Lessee shall
use and operate the Aircraft in a careful manner and in conformity  with  the 
Federal  Aviation  Regulations  ("FARs"),  and  applicable  laws  of  any
government authority having jurisdiction over the operation of the Aircraft
("Applicable Law"), and in accordance with the Aircraft operating manual. Lessee
shall not fly, operate, use or locate the Aircraft in, to or over any such
country or area (temporarily or otherwise) (i) which is excluded from the
required insurance coverages, or would otherwise cause Lessee to be in breach of
the insurance requirements or other provisions of this Agreement; or (ii) in
which there are recognized or threatened hostilities.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

 

(b)               All operations of the Aircraft during the Term shall be under
Lessee's operational control (as defined in § 1.1 of the FARs) and Lessee shall
be solely responsible for its possession and use; and (ii) Lessee shall not
sell, transfer, assign, encumber, sublet or part with possession of the Aircraft
or any of its rights under the Agreement except for the performance of
maintenance on the Aircraft, or unless the parties otherwise agree in writing.

 

(d)               Lessee shall bear all costs of operating the Aircraft, except
the cost of certain Maintenance which shall be shared by the parties in
accordance with Section 6 below.

 

(e)                Lessee shall not permit any liens to be placed on the
Aircraft, other than those liens (i) in favor of or created by or through Lessor
or Lessor's lender, if any; or (ii) Permitted Liens (as defined in Section 12
(b) below).

 

6.                  Maintenance. 

 

(a)                Lessee shall, during the Term, at its own cost and expense,
maintain, inspect, service, repair, overhaul and test or cause the Aircraft to
be maintained, inspected, serviced, repaired, overhauled and tested so as to
keep the Aircraft in good operating condition as delivered to Lessee on the
Delivery Date, ordinary wear and tear excepted, and in compliance with all
Applicable Law, including applicable provisions of the FARs and the
manufacturer's recommended inspection and maintenance program ("Maintenance").
For the avoidance of doubt, the Maintenance costs and expenses to be borne by
Lessee shall include, but not be limited to, the cost of all parts and
consumables used in the maintenance process that are not covered under or
specifically addressed in Section 6(c).

 

(b)               Lessee shall perform or cause to be performed all Maintenance
by persons and agencies approved by the FAA and the applicable manufacturer. 
Lessee shall ensure that the Maintenance is conducted in a manner that does not
modify or impair any existing warranties or service maintenance plans and
agreements covering the Aircraft or any part thereof. All logbooks, records and
documents (including any computerized maintenance records) pertaining to the
Aircraft and its engines and their maintenance during the Term shall be
maintained in English and in accordance with the FARs, and returned to Lessor
upon termination of this Agreement with all entries duly completed and properly
signed off.

 

(c)                Lessee shall pay to Lessor the hourly rate specified in the
Honeywell MSP Gold program agreements covering the engines and APU as and when
due under such agreements and provide such information and documentation
required thereunder. Lessor shall timely remit such payments and provide such
documentation and information to Honeywell in order to keep the engines and APU
current on the program. Upon execution of this Agreement, Lessor shall provide
to Lessee complete and current copies of such agreements and shall provide to
Lessee any and all amendments, extensions, notices or other documentation
relating to such programs and the engines, and/or APU. Lessor shall not reduce
the coverage under such programs without the prior written consent of Lessee.

 

(d)               Lessee shall be entitled during the Term to acquire and
install at its own cost and expense, any additional accessories, devices or
equipment as it desires (the "Additions") but only so long as such Additions (i)
are approved in writing by Lessor; (ii) are ancillary to the Aircraft; (iii) are
not required to render the Aircraft complete for its intended use by Lessee;
(iv) will not impair the originally intended function or use of the Aircraft or
diminish the value of the same; and (v) can be readily removed without causing
material damage to the Aircraft.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

 

(e)                Unless otherwise agreed to in advance by the parties, Lessor
shall bear the full cost of any discretionary Aircraft upgrades, capital
improvements or major refurbishment made during the Term. In the event the Lease
is terminated by either party for any reason prior to the expiration of the
Term, Lessor shall refund to Lessee the amount paid by Lessee for upgrades,
improvements and refurbishment of the Aircraft paid for by Lessee under this
Section 6(e) on a pro-rated basis based on the actual number of calendar days
remaining in the Term from and after the effective date of termination.

 

7.                  Insurance. 

 

(a)                During the Term, Lessor shall cause to be provided and
maintained in full force and effect, at Lessee's sole cost and expense, a policy
or policies of insurance providing the coverage described in this Section 7
covering all operations of the Aircraft ("Insurance Policies"). 

 

(i)                  Aircraft liability insurance covering all operations of the
Aircraft, which coverage shall: 

 

(A)              include a territory provision sufficient to cover all Aircraft
operations permitted by this Agreement, with limits of not less than Two Hundred
Million US Dollars (US $200,000,000) per occurrence on a combined single limit
basis, covering claims for death, bodily injury and property damage,

 

(B)                list Lessor and Lessee as named insureds and list as
additional named insureds each of Lessee's and Lessor's affiliates and their
respective directors, officers, managers, employees and agents and Gama
Aviation, Inc.;

 

(C)              be endorsed so that it is primary and non-contributing to any
other insurance that is available to any of the insureds.

 

(ii)                All-risk ground and flight physical damage and hull war and
allied perils insurance ("Hull Coverage") on the Aircraft for the agreed value
of Eighteen Million US Dollars (US$18,000,000) ("Casualty Value"). Such Hull
Coverage shall name Lessor and Lessee as loss payees as their interests shall
appear, shall specify any deductibles applicable to each and every loss. 

 

(b)               The Insurance Policies maintained under this Agreement shall:

 

(i)                  Be placed with insurance companies that (A) are qualified
to do business in the United States, (B) will submit to the jurisdiction of any
competent state or federal court in the United States with regard to any dispute
arising out of the policy of insurance or concerning the parties herein; (C)
will respond to any claim or judgment against Lessee and Lessor in any competent
court; and (D) are reasonably satisfactory to both Lessor and Lessee, such
approval not to be unreasonably withheld, delayed or conditioned.

 

(ii)                Provide for not less than thirty (30) days (no less than ten
(10) days in the case of any nonpayment of premium and such lesser period as is
standard in the industry for war risk insurance) advance written notice to be
received by each of the insured parties prior to any adverse material change,
deletion or cancellation in the Insurance Policies, any of the coverages
thereunder, or any required policy provisions set forth in this Section 7 that
reduces coverage available; provided, however, that war risk and allied perils
policy coverages may provide for not less than seven (7) days or such lesser
period prior written notice as shall be customary in the aviation insurance
industry for prior written notice of cancellation.

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

(iii)               The Insurance Policies shall contain an endorsement
providing that coverages under such Insurance Policies shall not be voided by
any act or negligence of any person, including another insured under the
policies; provided that there is neither consent nor actual knowledge by the
insured party that such action would void coverage under the policy and shall
include a waiver of subrogation in favor of Lessee and its officers, directors,
managers, employees and agents and Gama Aviation. Inc. All Insurance Policies
shall provide for a severability of interest/cross liability endorsement, so as
to ensure that the insurance shall operate in all respects as if a separate
policy has been issued covering each party insured, although underwriters'
overall limit of liability will not increase.

 

(c)                Promptly following the execution of this Agreement and
annually thereafter, Lessor shall provide Lessee with certificates of insurance
and endorsements evidencing the effectiveness (and renewal, as applicable) of
such Insurance Policies in compliance with the insurance requirements specified
in this Section 7.

 

8.                  Limitation of Liability. 

 

LESSOR UNDERSTANDS AND AGREES THAT THE INSURANCE POLICIES ARE LESSOR'S SOLE
REMEDY AGAINST LESSEE FOR ANY AND ALL LOSS OR DAMAGE TO THE AIRCRAFT AND/OR
INJURY OR DEATH OF ANY PASSENGER AND/OR FOR ANY AND ALL CLAIMS, DAMAGES, LOSSES,
EXPENSES AND LIABILITIES INCLUDING, BUT NOT LIMITED TO, DIRECT OR INDIRECT LOSS
OR DAMAGE TO THE AIRCRAFT, DIMINUTION IN VALUE OF THE AIRCRAFT, LOSS OF INCOME,
REVENUES, PROFITS OR BUSINESS OPPORTUNITIES OR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR IN ANY WAY CONNECTED WITH
THE AIRCRAFT UNDER THIS AGREEMENT, WHETHER ON THE GROUND OR IN THE AIR, AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, UNLESS SUCH CLAIMS, DAMAGES, LOSSES,
EXPENSES OR LIABILITIES ARE SOLELY THE RESULT OF LESSEE’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT  OR  LESSOR'S  FAILURE  TO  MAINTAIN  THE  INSURANCE 
POLICIES REQUIRED HEREUNDER. Lessor understands that Lessee and each of the
other insureds have no liability for any event or occurrence not covered by the
foregoing insurance, unless such event or occurrence is solely the result of the
gross negligence or willful misconduct of Lessee or one of the other insureds or
Lessor's failure to maintain the insurance policies required hereunder. Lessor
hereby waives any claim for damage, loss or expense arising out of the
operation, use or maintenance of the Aircraft or of other services relating to
the Aircraft hereunder and the covenants not to assert any claim against Lessee
or its affiliates or their respective officers, directors, managers, employees
and agents in respect thereof, unless such claim for damage, loss or expense is
attributable to Lessee’s gross negligence or willful misconduct. Lessee shall
not be limited in the manners set forth in this Section 8 for any damages,
losses or expenses arising from Lessor's failure to maintain the insurance
required herein. This Section 8 shall survive any termination of this Agreement.

 

9.                  Risk of Loss; Loss or Damage. 

 

(a)                Subject to Section 8, Lessee shall bear the risk of loss,
damage or destruction of the Aircraft from the time of delivery until the
Aircraft is returned to Lessor pursuant to this Agreement. Lessee shall provide
written notice to Lessor of any material damage concurrently with its report of
same to the applicable governmental authority, and if no such report is
required, such written report shall be delivered to Lessor within thirty (30)
calendar days of the occurrence of such damage. The required notice must be
provided together with any damage reports provided to the FAA or any other
governmental authority or the insurer,

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

and any documents pertaining to the repair of such damage, including copies of
work orders, and all invoices for related charges.

 

(b)                 Except as hereafter provided, in the event of damage to the
Aircraft during the Term which is not an "Event of Loss", Lessee will, subject
to Section 8 and prior written approval from Lessor, repair or cause to be
repaired, any such damage at its expense, and the insurance proceeds shall be
paid to the repair facility or to reimburse Lessee (to the extent Lessee paid
such expenses) upon submission of an invoice issued by the repair facility.

 

(c)                Upon the occurrence of an "Event of Loss" of the Aircraft,
Lessor shall be entitled to the proceeds of the Hull Coverage. Upon receipt of
the full Casualty Value by Lessor, this Agreement shall terminate as set forth
in Section 10. Lessor shall have no obligation to replace the Aircraft with any
other aircraft and Lessee shall have no obligation to make future payments of
Rent to Lessor hereunder.

 

(d)               An "Event of Loss" with respect to the Aircraft shall mean any
of the following events with respect to such property (i) loss of the Aircraft
due to destruction, damage beyond repair or rendition of such property
permanently unfit for normal use; (ii) any damage to such property which results
in an insurance settlement with respect to such property on the basis of a total
loss or constructive total loss; or (iii) the condemnation, confiscation or
seizure of, or requisition of title to or use of, such property by the act of
any government (foreign or domestic) or of any state or local authority or any
instrumentality or agency of the foregoing for a period in excess of sixty (60)
consecutive days ("Requisition of Use"). The date of such Event of Loss shall be
the date on which the sixty (60) consecutive day period ends in the case of
Requisition of Use, the date of such destruction or damage or the date on which
the Aircraft is declared a constructive total loss.  An Event of Loss with
respect to any engine or APU shall not, without loss of the airframe, be deemed
an Event of Loss with respect to the Aircraft.

 

10.              Termination. This Agreement may be terminated: (i) immediately
upon the mutual consent of all parties; (ii) by either party immediately upon
the termination of Robert Pittman's employment with CC Media Holdings, Inc. for
any reason; (iii) by the non-breaching party if an Event of Default has occurred
and the breaching party has not cured within the applicable cure period (if any)
provided for in Section 14 of this Agreement; (iv) automatically upon receipt by
Lessor of the Casualty Value following an Event of Loss; or (v) either party
following a determination by a mutually agreeable Dassault-authorized service
facility that the Aircraft is damaged to the extent that it is improbable that
it can be made operative within sixty (60) days. All amounts payable by one
party to another in the event of a termination of this Agreement prior to the
expiration of the Term shall be paid to the other party within thirty (30) days
of the date of termination, and this obligation shall survive the termination of
this Agreement.

 

11.              Representations, Warranties and Agreements. Lessee and Lessor
each represent, warrant and agree as follows:

 

(a)                Due  Organization.       It is duly organized and validly
existing under the laws of the jurisdiction of its organization and will remain
duly organized and existing in good standing and is duly qualified to do
business wherever necessary to perform its obligations under this Agreement.

 

(b)               Due Authorization. This Agreement has been duly authorized by
all necessary action on its part consistent with its form of organization, does
not require the approval of, or giving notice to, any governmental authority.

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

(c)                Enforceability. This Agreement has been duly executed and
delivered by its authorized representative and constitutes its legal, valid and
binding obligation enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and subject to general principles of
equity.

 

12.              Title; No Liens; Quiet Enjoyment. 

 

(a)                Title to the Aircraft shall remain vested in Lessor during
the Term and the Aircraft shall be registered at the FAA in the name of Lessor.
Lessee shall have no right, title or interest in or to the Aircraft except as
expressly provided herein and shall take no action or fail to take any action
reasonably requested by Lessor that would impair the continued registration of
the Aircraft at the FAA in the name of Lessor.

 

(b)               Lessee shall ensure that no liens or encumbrances of any
nature or description whatever ("Liens") are created or placed against the
Aircraft, (including the engines, parts and components and all associated rights
and the related international interests) or this Agreement as a result of
Lessee's acts or omissions except (i) for inchoate materielmen's, mechanic's,
workmen's, repairmen's, employee's, or other like Liens arising in Lessee's
ordinary course of business for sums not yet due or delinquent or being
contested in good faith with due diligence and by appropriate proceeding and
(ii) liens relating to taxes (the payment of which is Lessee’s obligation) that
are being contested in good faith by appropriate proceedings ("Permitted Lien").
This Section 12(b) shall survive any termination of this Agreement.

 

(c)               As long as Lessee pays Rent and other amounts payable
hereunder and performs and complies with all of the other terms and conditions
hereof, neither Lessor nor any person acting through or on behalf of Lessor or
in its stead, nor any person with rights granted by Lessor will interfere with
the peaceful and quiet use and enjoyment of the Aircraft by Lessee, which use
and enjoyment shall be without hindrance.

 

13.              Redelivery of the Aircraft

 

(a)                Upon termination of this Agreement by expiration of the Term
or otherwise, Lessee shall deliver to Lessor (or its designated representative)
custody and possession of the Aircraft and all Aircraft documentation at
Teterboro Airport (TEB) in Teterboro, New Jersey or such other mutually agreed
location as may be specified by Lessor ("Redelivery"). 

 

(b)               Upon Redelivery, the Aircraft shall be in the following
condition unless waived by Lessor:

 

(i)                  current on and in compliance with manufacturer's
recommended inspection and maintenance program, with all calendar and hourly
inspections that must be completed on or before the Redelivery date completed;

 

(ii)                operational and in an airworthy condition with a current and
valid FAA Standard Airworthiness Certificate and registered on the FAA Civil
Aircraft Registry;

 

(iii)               with all systems functioning normally in accordance with
manufacturer's specifications and in compliance with all applicable FAA
Airworthiness Directives, and all applicable manufacturer mandatory service
bulletins with compliance dates on or prior to the Redelivery date;

 

(iv)              Lessee shall have paid Lessor all amounts due for hours
operated by Lessee during the Term for (A) the engines under the applicable
Honeywell MSP Gold service program, (B) the APU under the

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

Honeywell MSP service program, and Lessee shall have provided to Lessor all
documentation required under the applicable programs with respect to such use;

 

(v)                all Aircraft logbooks shall be legible, complete, continuous
in the English language and shall comply in all respects with applicable FARs;
and

 

(vi)              clear of all Liens to the extent created by or through Lessee.

 

(c)                Upon return of the Aircraft in accordance with the terms of
this Agreement, Lessor will execute and deliver to Lessee the Redelivery
Certificate in the form attached hereto as Exhibit B. 

 

(d)               Notwithstanding anything in the Agreement to the contrary, in
the event Lessor shall have failed to pay its portion of the Maintenance cost as
required under Section 6(d), Lessee shall have no liability for the failure of
the Aircraft to meet the condition required herein to the extent that such
failure relates to the Maintenance for which Lessor was financially responsible.

 

14.              Events Of Default And Remedies. 

 

(a)          Events of Default. The term "Event of Default" means: (i)
non-payment by a party of any Rent and/or any other amount due pursuant to this
Agreement within thirty (30) days after receipt of notice from the other party
of failure to pay any or all of the same on the due date; (ii) failure by Lessee
to maintain, use, or operate the Aircraft in compliance with Applicable Law;
(iii) failure by Lessee to comply with all of the insurance coverages required
under this Agreement; (iv) the creation by Lessee of any Lien other than a
Permitted Lien; (v) failure to return the Aircraft to Lessor on the date and in
the manner required by this Agreement; (vi) the commencement of any bankruptcy,
insolvency, receivership or similar proceeding by or against Lessee or Lessor or
any of its properties or business (unless, if involuntary, the proceeding is
dismissed within sixty (60) days of the filing thereof) or the rejection of this
Agreement; (vii) breach by a party of any other covenant, condition or agreement
(other than those in subsections (i)-(vi) of this Section 14(a)) under this
Agreement that continues for thirty (30) days after written notice by the
non-defaulting party to the defaulting party (but such notice and cure period
will not be required if Lessee operates the Aircraft when the insurance required
hereunder is not in full force and effect or if such breach cannot be cured by
practical means within such notice period).

 

(b)         Remedies. Upon the occurrence and during the continuation of an
Event of Default, the non- breaching party may exercise any one or more of the
following remedies (in its sole discretion): (i) terminate this Agreement; (ii)
to the extent permitted by Applicable Law, enter the premises where the Aircraft
is located and take immediate possession of and remove (or disable in place) the
Aircraft by self-help, summary proceedings or otherwise without liability; (iii)
apply any deposit or other cash collateral, or collect and apply any proceeds of
insurance or otherwise, at any time to reduce any amounts due to Lessor; and
(iv) demand and recover from the defaulting party the unpaid amount due.

 

(c)          Lessor's Performance.      Upon the occurrence and during the
continuation of an Event of Default, Lessor shall have the right upon notice to
Lessee, but shall not be obligated, to effect such performance and any
reasonable and documented expenses incurred by Lessor in connection with
effecting such performance shall be payable by Lessee promptly upon demand. Any
such action shall not be a cure or waiver of any Default or Event of Default
hereunder.

 

15.              Notices 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

 

All notices and other communications under this Agreement shall be in writing
and shall be sent by personal delivery, telefax or nationally recognized courier
for overnight delivery to the address set forth below (or to such other address
as may be designated by a party in writing):

 

If to Lessor:                                                  If to Lessee

 

FalconAgain Inc.                                           Clear Channel
Broadcasting, Inc.

c/o TAG Associates, LLC                            200 E. Basse Road

75 Rockefeller Plaza, 9th Floor                       San Antonio, TX 78209

New York, NY 10019-6999                         Attn: General Counsel

Attn: Phil Krevitsky                                         Fax: (210) 832-3129

Fax: (212) 275-1510

 

Such notice or other communication shall be deemed to have been received in the
case of personal delivery, upon actual delivery or the intended recipient's
refusal to accept delivery; in the case of nationally recognized courier, the
next business day; and in the case of a telefax, on the date of transmission if
sent during normal business hours of the receiving party with electronic
confirmation of transmission and if sent after normal business hours of the
recipient or on a date that is not a business day for the recipient it shall be
deemed to have been received at the opening of business on the next such
business day). Each party is required to notify the other party in the above
manner of any change of address. Neither party may object to the method of
notice for any notice actually received by such party.

 

16.              Miscellaneous 

 

(a)                Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors and assigns.
This Agreement may not be assigned by any party without the consent of the other
party hereto, such consent not to be unreasonably withheld or delayed, except
that Lessee may assign this Agreement to its parent, a majority owned and
controlled subsidiary or a company under common ownership or control with
Lessee, upon written notice to Lessor.

 

(b)               Severability. The provisions of this Agreement shall be deemed
independent and severable and the invalidity, partial invalidity or
unenforceability of any one provision or portion of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability and any prohibition or unenforceability in
any particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(c)                Headings. The headings herein are inserted only for
convenience and shall not affect the interpretation of this Agreement.

 

(d)               Entire Agreement. This Agreement constitutes the entire
agreement, both written and oral, between the parties or their respective
representatives with respect to the subject matter hereof and is not intended to
confer upon any other person any rights or remedies hereunder not expressly
granted thereto. This Agreement shall not be further amended or modified unless
in writing duly signed by the parties hereto.

 

(e)                Governing  Law.         THIS AGREEMENT SHALL BE GOVERNED BY
AND BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF  THE STATE OF  NEW YORK
APPLICABLE TO CONTRACTS

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

MADE WITHIN SUCH STATE, EXCLUDING CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(f)         Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, all of which together
shall constitute one and the same agreement. A facsimile or electronically
transmitted copy of an original signature to this Agreement shall be considered
the same and as effective as an executed original.

 

(g)                 Failure  or Delay  in Performance.   Neither Lessor nor
Lessee shall be liable for any failure or default hereunder if such failure or
default is due to Acts of God or the public enemy, civil war or insurrection  or
riots,  strike or lockout  or other labor dispute,  act of the public  enemy,
act of terrorism, war (declared or undeclared), blockade, revolution, civil
commotion,  lightning,  fire, storm,  flood,  earthquake,   explosion,  
governmental  restraint,   embargo,   sudden  or unexpected aircraft mechanical
failure,  inability  to  obtain  or  delay  in  obtaining  equipment  or 
transport, inability to obtain or delay in obtaining  governmental  approvals, 
permits,  licenses  or allocations, serious accidents  and  any  other  cause 
whether  of  the  kind  specifically  enumerated  above  or otherwise beyond the
affected party's reasonable control.

 

SIGNATURE BLOCKS ARE ON THE FOLLOWING PAGE

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

 

(h)                 TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FARs:

 

(i)           LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, OR
THE PERIOD OF OWNER’S OWNERSHIP OF THE AIRCRAFT IF PURCHASED WITHIN THE LAST 12
MONTH PERIOD, IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL
APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
MET.

 

(ii)         OPERATOR AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES AS EVIDENCED
BY ITS SIGNATURE BELOW THAT, OPERATOR WILL BE KNOWN AS, CONSIDERED, AND WILL IN
FACT BE THE OPERATOR OF THE AIRCRAFT.

 

 

CLEAR CHANNEL BROADCASTING, INC.

 

By:       /s/ Hamlet T. Newsom, Jr                                

            Hamlet T. Newsom, Jr.

 

                                    Title: Vice President and Associate General
Counsel

 

(iii)        THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT
FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM
THE LOCAL FAA FLIGHT STANDARDS DISTRICT OFFICE. OPERATOR FURTHER CERTIFIES THAT
IT WILL SEND A TRUE COPY OF THIS EXECUTED AGREEMENT TO AIRCRAFT REGISTRATION
BRANCH, ATTN: TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA, 73125
WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(c)(l).

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above and verify that they have read the Agreement, understand its
contents, and have full authority to bind and hereby do bind their respective
parties.

 

LESSOR:                                                         LESSEE

FALCONAGAIN INC.                                   CLEAR CHANNEL BROADCASTING,
INC.

 

By: __/s/ Robert W. Pittman_______               By: __/s/ Hamlet T. Newsom,
Jr._____________ 

 

Name:  Robert W. Pittman                                Name: Hamlet T. Newsom,
Jr.

 

Title:     President                                              Title:  Vice
President and Associate General Counsel

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

Exhibit A

 

DELIVERY AND ACCEPTANCE CERTIFICATE

 

 

DATE:       December 23, 2013

 

PLACE:     Bridgeport, CT

 

 

CLEAR CHANNEL BROADCASTING, INC. does hereby accept delivery of one (1) Dassault
Falcon 900EX aircraft which consists of an airframe bearing Manufacturer's
Serial No. 99 and FAA registration number N5VJ, together with its three (3)
installed Garrett TFE-731-60-1C engines bearing manufacturer's serial numbers
P-112407, P-112411 and P-112412, its installed avionics and parts and all
original and complete logbooks, documents and records related thereto in
accordance with the Aircraft Lease Agreement between Clear Channel Broadcasting,
Inc., as Lessee, and FalconAgain, Inc., as Lessor, dated the                   
     day of December 2013.

 

 

 

 

CLEAR CHANNEL BROADCASTING, INC.

as Lessee

 

By:       /s/ Hamlet T. Newsom, Jr. 

 

Name:   Hamlet T. Newsom Jr.

 

Title:     Vice President and Associate General Counsel

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.23

Exhibit B

 

REDELIVERY CERTIFICATE

 

 

 

 

DATE:                                      , 20      

 

PLACE:                                     ,          

 

 

 

 

FALCONAGAIN INC. does hereby accept redelivery of one Dassault Falcon 900EX
aircraft which consists of an airframe bearing Manufacturer's Serial No. 99 and
FAA registration number N5VJ, together with its three (3) installed Garrett
TFE-731-60-1C engines bearing manufacturer's serial numbers P-112407, P-112411
and P-112412, its installed avionics and parts and all original and complete
logbooks, documents and records related thereto in accordance with the Aircraft
Lease Agreement between Clear Channel Broadcasting, Inc., as Lessee, and
FalconAgain Inc. as Lessor, dated the                               day
of                               _______________________201_. 

 

 

 

FALCONAGAIN INC.

as Lessor

 

By:                                                  

 

Name:      Robert W. Pittman  

 

Title:         President

 

 

 

--------------------------------------------------------------------------------

 